986 F.2d 1431
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America for Use of GOODRICH ROOFINGCOMPANY, Plaintiff, Counter-Defendant, Appellant,v.MANDAN, INC. and Transamerica Insurance Company, Defendants,Counter-Claimants, Appellees.
No. 92-2033.
United States Court of Appeals, Tenth Circuit.
Jan. 8, 1993.

Before McKAY, Chief Judge, and SETH and BARRETT, Circuit Judges.
ORDER AND JUDGMENT*
SETH, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  Tenth Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
The record and briefs in this appeal demonstrate that both parties are asserting that a settlement agreement of the basic dispute upon which the litigation was based is valid.


3
There is no issue remaining in the appeal except the claims for attorney fees and costs.


4
The appeal is DISMISSED, and the case is REMANDED to the United States District Court for New Mexico for the disposition of the claim for fees and costs and for whatever other action which the court considers necessary.


5
IT IS SO ORDERED.   The mandate will issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3